DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 11, of an input device comprising “a controller (44) configured to set the plurality of first electrode arrays (L11 to L15) as driving electrodes, while setting both of the plurality of second electrode arrays (L21 to L26) and the plurality of third electrode arrays (L31 to L36) as reception electrodes, and to set the plurality of first electrode arrays as reception electrodes, while setting both of the plurality of second electrode arrays and the plurality of third electrode arrays as driving electrodes, wherein, when a first change amount of electrostatic capacitance between the plurality of first electrode arrays and the plurality of third electrode arrays occurred by an operation of the operating body is denoted by ΔC1, and a second changed amount of electrostatic capacitance between the plurality of first electrode arrays and the plurality of second electrode arrays occurred by an operation of the operating body is denoted by ΔC2, the controller is further configured to calculate a 
The closest in the art is Coulson (US 20140009428 A1).
Coulson teaches that a ratio of capacitances can be used to determine the height of an object from a touch sensor surface (Figs. 8 and 9, [0132]-[0134]), but does not teach inverting the relationship of drive and sense electrodes and comparing that ratio as a way of determining height. The ratios in Coulson, CA and CB, always use the same sense electrode 1010 and alternate sensing electrodes sense electrode A 710 and sense electrode B 730. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692